Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  line 17, “transmit r receive” should be changed to “transmit or receive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulotto et al (US 20190020110).
Regarding claim 1, Paulotto discloses an electronic device, comprising: 
a housing (12, Figs.1-2) at least partially comprising a conductive portion (see par. 0045); 
an antenna structure disposed in an internal space of the housing (see 50, Fig. 3 and pars. 0044, 0045), wherein the antenna structure comprises: 
a printed circuit board (120, Fig. 7) comprising a plurality of insulating layers (122, Fig. 7), and 
at least one first conductive patch (104B, Fig. 7) disposed at a first insulating layer (122-4, Fig. 7) of the plurality of insulating layers, wherein 

a second feeding point (96B-P2) passing through the center and disposed on a second imaginary line perpendicular to the first imaginary line, wherein the first feeding point (96B-P1) and the second feeding point (96B-P2) have a same first vertical distance from a first side of the printed circuit board adjacent to the conductive portion, 
wherein at least one second conductive patch (104A) is overlapped at least partially so as to have the same center as that of the first conductive patch (104B) when viewed from above the first conductive patch (104B) in a second insulating layer different from the first insulating layer,
wherein the at least one second conductive patch (104A) comprises: a third feeding point (96A-P1, Fig. 9) disposed on the first imaginary line, and a fourth feeding point (96A-P2, Fig. 9) disposed on the second imaginary line, and wherein the third feeding point (96A-P1) and the fourth feeding point (96A-P2) have the same second vertical distance longer than the first vertical distance from the first side; and
an antenna module comprising a wireless communication circuit (28, Fig. 2) configured to: transmit and/or receive a first signal of a first frequency band (57GHZ to 71GHZ, par. 0070) through the at least one first conductive patch (104B), and transmit and/or receive a second signal of a second frequency band (27.5 GHz to 28.5 GHz, see par. 0070) lower than the first frequency band through the at least one second conductive patch. 
Regarding claim 2, as applied to claim 1, Paulotto discloses in Figure 2 an d par. 0037, wherein the wireless communication circuit (28, Fig. 2) is configured to transmit and/or receive a signal having a frequency in the range of 3 GHz to 100 GHz through the at least one first conductive patch or the at least one second conductive patch.
Regarding claims 3-6, as applied to claim 1, Paulotto discloses

wherein the wireless communication circuit (28, Fig. 2) is configured to transmit or receive a signal having a second polarization perpendicular to the first polarization through the second feeding point (96B-P2) in the first frequency band;
wherein the wireless communication circuit (28, Fig. 2) is configured to transmit or receive a signal having third polarization equal to the first polarization through the third feeding point (96A-P1) in the second frequency band;
wherein the wireless communication circuit is configured to transmit and/or receive a signal having fourth polarization equal to the second polarization through the fourth feeding point (96B-P2) in the second frequency band. 
Regarding claim 7, as applied to claim 1, Paulotto discloses in Figure 7, wherein the printed circuit board (120) comprises a first surface and a second surface facing in a direction opposite to that of the first surface, and wherein the at least one first conductive patch (104B) is disposed closer to the first surface than the at least one second conductive patch (104A).
Regarding claim 9, as applied to claim 1, Paulotto discloses wherein the at least one first conductive patch (104B) is formed in a smaller size than that of the at least one second conductive patch (104A). 
Regarding claims 11-12, as applied to claim 1, Paulotto discloses
wherein the first feeding point (96B-P1) or the second feeding point (96B-P2) is configured to be in direct contact with or capacitively coupled to the at least one first conductive patch (104B) through a first feeding portion or a second feeding portion vertically penetrating at least some of the plurality of insulating layers;

Regarding claim 13, as applied to claim 1, Paulotto discloses in Figures 1-3 and par. 0044,
wherein the housing comprises: a front cover, a rear cover facing in a direction opposite to that of the front cover and a side member enclosing the space between the front cover and the rear cover and at least partially comprising the conductive portion, and wherein the antenna module is disposed to form a beam pattern in a direction toward the side member. 
Regarding claims 14-16, as applied to claim 1, Paulotto discloses wherein the housing comprises:
a front cover (14, Fig.1), a rear cover (12R, Fig. 3) facing in a direction opposite to that of the front cover, and 
a side member enclosing the space between the front cover and the rear cover, 
wherein the conductive portion is disposed at a position overlapped with at least a partial area of the rear cover when viewed from above the rear cover, and wherein the antenna module (50, Fig. 3) is disposed to form a beam pattern in a direction toward the rear cover;
wherein the rear cover (12R) further comprises a non-conductive member disposed in an area facing the at least one first conductive patch and the at least one second conductive patch of the antenna module;
a display (14, Fig. 1) disposed to be at least partially visible from the outside through the front cover in an internal space of the electronic device.
Regarding claim 17, Paulotto discloses an electronic device, comprising: 
a housing (12, Figs. 1-2); 

a printed circuit board (120, Fig. 7) comprising a plurality of insulating layers (122), at least one first conductive patch (104B, Figs. 7, 9) disposed at a first insulating layer (122-4, Fig. 7) of the plurality of insulating layers and comprising a first feeding point (96B-P1, Figs. 7, 9) spaced apart from the conductive member by a first distance, and at least one second conductive patch (104A, Figs. 7, 9) at least partially overlapped to have the same center as that of the first conductive patch (104B) and comprising a second feeding point (96A-1) spaced apart from the conductive member by a second distance longer than the first distance, when viewed from above the first conductive patch in a second insulating layer different from the first insulating layer; and 
a wireless communication circuit (28, Fig. 2) electrically connected to the first feeding point and the second feeding point, and configured to: transmit or receive a first signal of a first frequency band through the first conductive patch, and transmit or receive a second signal of a second frequency band lower than the first frequency band through the second conductive patch. 
Regarding claim 18, as applied to claim 17, Paulotto discloses 
wherein the first feeding point (96B-P1) is disposed on a first imaginary line passing through the center of the first conductive patch (104B), 
wherein the first conductive patch (104B) comprises a third feeding point (96B-P2) passing through the center, disposed on a second imaginary line perpendicular to the first imaginary line, and spaced apart from the conductive member by a third distance,
wherein the second feeding point (96A-P1) is disposed on a third imaginary line passing through the center of the second conductive patch (104A), 

wherein the wireless communication circuit (28, Fig. 2) is electrically connected to the third feeding point and the fourth feeding point, and is further configured to: transmit or receive a third signal of a first frequency band through the first conductive patch, and transmit or receive a fourth signal of a second frequency band lower than the first frequency band through the second conductive patch. 
Regarding claims 19-20, as applied to claim 18, Paulotto discloses wherein the first imaginary line is the same as the third imaginary line, and wherein the second imaginary line is the same as the fourth imaginary line; wherein the first signal and the second signal have a first polarization, and wherein the third signal and the fourth signal have a second polarization different from the first polarization.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al.
Regarding claim 8, Paulotto discloses every feature of claimed invention as expressly recited in claim 7, except for the wireless communication circuit being disposed at the second surface of the printed circuit board. However, such difference is not patentable. Wireless communication circuit being disposed at second surface of a board for shielding the wireless communication circuit from exposure to incident electromagnetic radiation captured by the antenna structure is not new. One of such examples . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al. in view of Albers (US 8,102,330).
Regarding claim 10, Paulotto discloses every feature of claimed invention as expressly recited in claim 1, except for the at least one first conductive patch and the at least one second conductive patch being formed in the same shape. 
Albers discloses in Figure 1, the at least one first conductive patch (104) and the at least one second conductive patch (108) being formed in the same shape.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the shape of the patches of Paulotto with the patches having same shape as taught by Albers to achieve desired the radiation characteristic for the antenna structure. Therefore to employ having the patches as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845